United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 24, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-50983
                           Summary Calendar


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

ALFONSO DORANTES-POZOS

                      Defendant - Appellant

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. 4:06-CR-41-2
                          --------------------

Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*

     Alfonso Dorantes-Pozos (Dorantes) appeals his conviction for

aiding and abetting the possession with intent to distribute more

than 100 kilograms but less than 1,000 kilograms of marijuana, in

violation of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1).       Dorantes

argues first that the district court erroneously admitted

evidence of an incriminating statement given in an impermissible

second interrogation after he had invoked his right to remain

silent.    Dorantes was advised of his Miranda** rights upon his

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          Miranda v. Arizona, 384 U.S. 436 (1966).
                           No. 06-50983
                                -2-

arrest and was not interrogated again for five to seven hours, at

which point he was re-advised of his rights before he gave his

statement.   There is no indication that police repeatedly

interrogated him or ignored his invocation of his rights or

otherwise coerced him in between interrogations, and we conclude

that Dorantes’s right to cut off questioning was scrupulously

honored.   See Michigan v. Mosley, 423 U.S. 96, 104 (1975); see

also Kelly v. Lynaugh, 862 F.2d 1126, 1130-31 (5th Cir. 1988).

     Dorantes further argues that the evidence was insufficient

to support his conviction for aiding and abetting because there

was no evidence that he shared in the criminal intent to possess

marijuana or that he sought to make the venture successful.    A

jury could conclude from the evidence that Dorantes stole a

vehicle to assist his codefendant in an illegal venture that

required them to meet several illegal aliens near the border.

Dorantes was to be paid $500 for his efforts.   Dorantes drove

part of the way and then spoke with the aliens by cell phone just

before the meeting.   The aliens loaded the marijuana into the

vehicle in plain view.   The codefendant gave a statement to

police that he had been instructed to drive to a hotel and wait

with the marijuana.   When the aliens and the marijuana were

loaded into the vehicle, Dorantes and the codefendant drove eight

or nine miles before they were stopped by the Border Patrol.

When viewed as a whole and in the light most favorable to the

Government, the evidence supports the conviction.   See Jackson v.
                            No. 06-50983
                                 -3-

Virginia, 443 U.S. 307, 319 (1979); United States v. Jaramillo,

42 F.3d 920, 923 (5th Cir. 1995).

     Finally, Dorantes argues that the district court erroneously

instructed the jury on flight.    The evidence showed that when the

Border Patrol stopped the vehicle, Dorantes and several occupants

ran from the car.    It is inferrable from the sequence of events

that Dorantes fled because of guilt related to the marijuana and

because he felt guilt in having aided and abetted the possession

of marijuana.    The district court’s instruction was not

erroneous.    See United States v. Martinez, 190 F.3d 673, 678 (5th

Cir. 1999).

     AFFIRMED.